Citation Nr: 1103180	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-44 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.   
 
2.  Entitlement to service connection for otosclerosis


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and January 2007 RO rating 
decisions.  The February 2003 RO decision denied service 
connection for bilateral hearing loss.  

The January 2007 RO decision denied service connection for 
otosclerosis, as well as for bilateral hearing loss, to include 
as secondary to otosclerosis.  In December 2010, the Veteran 
testified at a Board videoconference hearing.  

The Board observes that an October 2008 RO decision addressed the 
issues involving entitlement to service connection for bilateral 
hearing loss and for otosclerosis on the basis of whether new and 
material evidence had been received to reopen the claims.  The RO 
essentially determined that new and material evidence had been 
received to reopen the claims for entitlement to service 
connection for bilateral hearing loss and for otosclerosis and 
denied the Veteran's claims on a de novo basis.  The Board notes, 
however, that, as to the issue of entitlement to service-
connection for bilateral hearing loss, a prior February 2003 RO 
decision (noted above) that denied that issue was not final.  In 
fact, the Veteran actually submitted a timely substantive appeal 
as to the issue of entitlement to service connection for 
bilateral hearing loss in July 2004.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.306.  Therefore, the Board observes that the 
February 2003 decision was not final and that the Veteran's claim 
for entitlement to service connection for bilateral hearing loss 
has been pending since that time.  

Additionally, as to the issue of entitlement to service 
connection for otosclerosis, the Board notes that a prior January 
2007 RO decision (noted above) was also not final.  In fact, in 
January 2008, a lay statement from a fellow soldier of the 
Veteran was submitted.  The Board notes that the lay statement, 
received in January 2008, was submitted within one year of the 
January 2007 RO decision (noted above).  Therefore, the Board 
observes that despite the subsequent October 2008 RO decision, 
discussed above, the January 2007 RO decision was not final and 
that the Veteran's claim for entitlement to service connection 
for otosclerosis has been pending since that time.  See 38 C.F.R. 
§ 3.156(b).  

The Board also notes that there is no prejudice to the Veteran in 
addressing the issues of entitlement to service connection for 
bilateral hearing loss and for otosclerosis on a de novo basis.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss began during 
active service.  

2.  The Veteran's current otosclerosis began during active 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009).  

2.  Otosclerosis was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  In light of the fully favorable decision as to the issues 
of entitlement to service connection for bilateral hearing loss 
and entitlement to service connection for otosclerosis, the Board 
finds that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as sensorineural 
hearing loss, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disability.  38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes 
that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
conform with the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Allen; however, based upon the 
facts in this case the regulatory change does not impact the 
outcome of the appeal.

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence 
of the claimed disability.  With regard to hearing loss, 
38 C.F.R. § 3.385 defines what constitutes the current existence 
of a hearing loss disability.  For service connection, it is not 
required that a hearing loss disability by the standards of 
38 C.F.R. § 3.385 be demonstrated during service, although a 
hearing loss disability by the standards of 38 C.F.R. § 3.385 
must be currently present, and service connection is possible if 
such current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran contends that he has bilateral hearing loss and 
otosclerosis that are related to service.  He specifically 
alleges that he had several ear infections during service which 
caused his current bilateral hearing loss and otosclerosis.  He 
also reports that he was exposed to military noise exposure, 
including from trucks, heavy equipment, and from anti-tank 
weapons practice, and that such military noise exposure also led 
to his bilateral hearing loss.  The Veteran also argues that his 
bilateral hearing loss is related to his otosclerosis.  

The Veteran had active service from October 1960 to October 1963.  
His service personnel records indicate that his occupational 
specialty was listed as a heavy vehicle driver.  There was also a 
notation that the Veteran worked as a light vehicle driver.  The 
service personnel records indicate that the Veteran served in 
both the 25th Transportation Company and the 538th Transportation 
Company during his period of service.  

The Veteran's service treatment records indicate that at the time 
of the September 1960 enlistment examination, no defects were 
noted with respect to his ears, and his hearing was 15/15 on 
whispered voice testing in both ears.  A March 1962 treatment 
entry noted that the Veteran had a history of a boil inside his 
right ear with drainage the previous day.  The examiner indicated 
that the boil was in the Veteran's external canal.  The September 
1963 separation examination report indicated that the Veteran had 
no ear defects.  An audiological evaluation at that time showed 
pure tone thresholds in the Veteran's right ear of 0 (15), 0 
(10), 0 (10), and 0 (5) decibels at 500, 1000, 2000, and 4000 
hertz.  Pure tone thresholds in the Veteran's left ear were 0 
(15), 0 (10), 0 (10), and 0 (5) decibels at the same frequencies.  
(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left and are not in 
parentheses.  Since November 1, 1967, those standards have been 
set by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  

The Veteran's service treatment records do not show any hearing 
loss disability in either ear as defined by 38 C.F.R. § 3.385.  
There is also no evidence of record of hearing loss within the 
year after service as required for a presumption of service 
connection. Additionally, the Board notes that the Veteran's 
service treatment records do not specifically show treatment for 
otosclerosis, although they do show treatment for a boil with 
drainage in the right ear in March 1962.  

The first post-service evidence of bilateral hearing loss is in 
June 1993, with the first actual evidence of diagnosed 
otosclerosis in May 2005.  

A audiological report from the Hearing Aid Care Center, 
apparently dated in June 1993, noted hearing results that were 
indicative of a hearing loss disability in both of the Veteran's 
ears as defined by 38 C.F.R. § 3.385.  At that time, the Veteran 
reported that he had suffered from bilateral hearing loss for 
several years and that he was using hearing aids.  

In an October 2002 response to a hearing loss questionnaire, the 
Veteran reported that his bilateral hearing loss was first 
diagnosed or treated in the 1980s.  He reported that he worked as 
a farm prior to his period of service and that he worked as a 
truck driver during service.  He stated that he worked in farming 
after service and that he had recreational noise exposure from 
snowmobiling.  

A January 2003 VA audiological examination report noted that the 
Veteran's claims file was reviewed.  The Veteran reported that he 
drove a non-diesel truck during service for one to two years.  He 
stated that he also worked for two months as a combat engineer 
and that bazookas were fired.  The Veteran indicated that he also 
had two weeks of practice as a sharpshooter with an M1 rifle and 
that he was exposed to guns and grenades during two months of 
boot camp.  As to post-service noise exposure, the Veteran 
reported that he worked in farming and that he was exposed to 
tractors, chainsaws, and occasionally other equipment.  He stated 
that he plowed snow for 10 years and that he performed engine 
work and carpentry work.  The Veteran also indicated that he was 
involved in snowmobiling for thirty years.  

The diagnoses were moderate conductive hearing loss through 1000 
Hertz, with moderately severe mixed hearing loss from 2000 to 
8000 Hertz, in the right ear, and mild conductive hearing loss 
from 250 to 1000 Hertz, with moderate to profound mixed hearing 
loss from 2000 to 8000 Hertz in the left ear.  Periodic tinnitus 
in both of the Veteran's ears was also diagnosed.  The examiner 
discussed the Veteran's audiological evaluations pursuant to his 
enlistment examination and separation examination.  The examiner 
commented that the Veteran appeared to have had significant noise 
exposure in the service and that he also had what appeared to be 
very significant noise exposure post-service.  The examiner noted 
that the Veteran's thresholds were reported to be at 0 decibels 
for all frequencies at his separation examination report.  The 
examiner also remarked that from 500 to 4000 Hertz, there was a 
significant conductive component to the Veteran's hearing loss.  
The examiner indicated that, therefore, "it [was] less likely 
that [the] Veteran's hearing loss [was] related to military 
service."  

In a February 2005 response to a hearing loss questionnaire, the 
Veteran reported that his bilateral hearing loss was first 
diagnosed in 1987.  He stated that he was a student before he 
entered the service.  He indicated that he had military noise 
exposure including at the rifle range, with tank shooting, and 
due to machine gun fire.  He stated that he had post-service 
noise exposure from farm machinery accessories.  

A September 2004 audiological evaluation report from Audiology 
and Hearing Aid Services noted that the Veteran presented with a 
longstanding history of hearing difficulties that he initially 
noticed at least thirty years earlier.  The Veteran reported that 
he began wearing hearing aids approximately twenty years ago.  He 
stated that he had a history of ear infections in the past.  The 
Veteran indicated that he had a history of noise exposure 
secondary to active duty while serving in the Army from 1960 to 
1963.  He remarked that he was engaged in dairy farming following 
active duty.  The examiner reported results that were indicative 
of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The 
impression was moderate to moderately severe to profound mixed 
hearing loss, bilaterally.  

Subsequent VA treatment records show that the Veteran was treated 
for bilateral hearing loss and for otosclerosis.  

For example, a September 2004 VA treatment entry related an 
assessment that included hearing loss, bilateral, significant.  

A March 2005 VA treatment audiological consultation report noted 
that the Veteran had a chief complaint of being hard of hearing.  
The Veteran stated that he had ear infections while in the 
service.  The examiner reported results that showed bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  The examiner 
related a summary that included bilateral mixed hearing loss.  

A May 2005 VA ears, nose, and throat consultation report noted 
that the Veteran's audiogram was reviewed and discussed with him.  
The examiner indicated that although the Veteran had high 
frequency sensorineural hearing loss, he also had a bilateral low 
frequency conductive loss with poorer hearing in his right ear.  
The examiner noted that there was a 45/5 decibel gap and that the 
tuning forks confirmed a conductive loss.  The examiner stated 
that the rinne was reversed in the right ear at 1028 Hertz.  The 
impression was bilateral conductive loss with poorer hearing in 
the right ear, which was probably due to otosclerosis.  

A June 2005 VA history and physical report related an impression 
of bilateral conductive loss with poorer hearing in the right 
ear, which was probably due to otosclerosis.  It was noted that 
the Veteran would undergo a right exploratory tympanostomy with 
stapedectomy.  

A June 2005 operative report indicated a preoperative diagnosis 
of bilateral mixed hearing loss.  It was noted that the Veteran 
underwent a right exploratory tympanostomy.  The postoperative 
diagnosis was bilateral mixed hearing loss (absent stapes and 
long process of the incus on the right side).  As to operative 
findings, the surgeon indicated that because there were no stapes 
and he could not find a long process to the incus, the Veteran 
might be a candidate for an oval window-malleus prosthesis.  

A January 2006 VA treatment entry related diagnoses including 
otosclerosis, with the Veteran having bilateral hearing aids.  

A May 2006 statement, from the surgeon who performed the 
Veteran's ear surgery in June 2005, indicated that the Veteran 
had a recent right ear infection and that his canal was cleaned 
of debris and wax.  The surgeon indicated that "the findings at 
surgery with the missing stapes could have been secondary to 
recurrent ear infections.  If the [Veteran] had a history of ear 
infections while in the service, then it would be more likely as 
not that there would be a correlation with the present hearing 
loss."  

A lay statement received in January 2008, from a fellow soldier 
of the Veteran, indicated that they both served in the same 
transportation company and lived in the same barracks and that 
they became friends.  The fellow soldier indicated that in the 
early spring of 1962, while service in Germany, he remembered the 
Veteran complaining of earaches and noted that he had to put 
cotton in his ears.  

A March 2009 VA audiological examination report noted that the 
Veteran had longstanding bilateral hearing loss and longstanding 
bilateral, intermittent tinnitus.  It was noted that the Veteran 
had a history of exploratory surgery in the right ear in June 
2005.  The Veteran indicated that he had numerous ear infections 
during his active duty and that he had military noise exposure 
including in boot camp and with trucking, as well as due to heavy 
equipment and anti-tank weapons practice.  He stated that he had 
military noise exposure due to dairy farming, tractors, and 
chainsaws.  The examiner reported results indicative of bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  

The assessment was stable bilateral mixed hearing loss with 
severe to moderately severe to profound hearing loss from 250 to 
8000 Hertz, in the right ear, and moderate to profound mixed 
hearing loss from 250 to 8000 Hertz in the left ear.  The 
examiner reported that the Veteran's claims file was reviewed.  
The examiner stated that he was unable to answer whether the 
Veteran's otosclerosis and bilateral hearing loss were related to 
one complaint of ear drainage during military service because it 
was outside his scope of practice as an audiologist.  The 
examiner recommended that Veteran's medical history be reviewed 
by an ears, nose, and throat specialist.  

An April 2009 VA ear diseases examination report, by an ears, 
nose, and throat specialist, discussed the Veteran's medical 
history in some detail.  The examiner commented that "the 
[Veteran's] 'otosclerosis' and hearing loss [were] not at least 
as likely as not due to the one noted complaint of ear drainage 
during military service."  The examiner indicated that the 
Veteran's separation audiogram showed bilateral normal hearing 
and that he developed bilateral mixed hearing loss on an 
audiogram performed in "March 25, 2009".  It was noted that the 
Veteran denied trauma, infections, or dizziness in the past.  The 
examiner stated that the exploratory procedure with the finding 
of missing long process of the incus and stapes suprastructure 
explained the right mixed hearing loss.  The examiner remarked 
that there was no explanation for the left ear mixed hearing loss 
and that the middle ear abnormality (missing long process of the 
incus and missing stapes suprastructure) may be secondary to 
chronic inflammatory processes in the ears, or due to 
developmental deficits.  

The examiner reported that since there was no evidence of chronic 
inflammatory processes involving the ears, the most likely 
explanation was a developmental etiology.  It was noted that the 
footplate of the stapes was not palpated during surgery to 
determine fixation and that, therefore, the diagnosis of 
otosclerosis was not confirmed.  The examiner indicated that 
"the one episode of right ear drainage during military service 
[was] not supported by documentation and it [did] not explain the 
bilateral mixed hearing loss."  

In evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  
It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  See Owens v.  
Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the opinions provided by the examiners 
pursuant to the January 2003 VA audiological examination report 
and the April 2009 VA ear diseases examination report both 
involved a review of the Veteran's claims file, a discussion of 
the medical evidence of record, and provided at least some 
rationales for the respective opinions.  The Board notes, 
therefore, that the opinions provided pursuant to both 
examination reports are of some probative value in this matter.  

The Board observes that the January 2003 VA audiological 
examination report related diagnoses of moderate conductive 
hearing loss through 1000 Hertz, with moderately severe mixed 
hearing loss from 2000 to 8000 Hertz, in the Veteran's right ear, 
and mild conductive hearing loss from 250 to 1000 Hertz, with 
moderate to profound mixed hearing loss from 2000 to 8000 Hertz 
in the left ear.  The examiner discussed the Veteran's 
audiological evaluations pursuant to his enlistment examination 
and separation examination.  The examiner commented that the 
Veteran appeared to have had significant noise exposure in the 
service and that he also had what appeared to be very significant 
noise exposure post-service.  The examiner noted that the 
Veteran's thresholds were reported to be at 0 decibels for all 
frequencies at his separation examination report.  The examiner 
also remarked that from 500 to 4000 Hertz, there was a 
significant conductive component to the Veteran's hearing loss.  
The examiner indicated that, therefore, "it [was] less likely 
that [the] Veteran's hearing loss [was] related to military 
service."  

The Board observes that the VA examiner did not specifically 
address the Veteran's claimed otosclerosis.  Additionally, the 
examiner did not discuss the Veteran's treatment for drainage of 
the right ear in March 1962 during service.  Further, the Board 
notes that the Veteran is competent to report that he had ear 
infections and hearing problems in service and hearing loss and 
ear infections since service.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Therefore, the Board finds that the 
opinion provided by the examiner pursuant to the January 2003 VA 
audiological examination report is of less probative in this 
matter.  

The Board notes that the April 2009 VA ear diseases examination 
report, by an ears, nose, and throat specialist, discussed the 
Veteran's medical history in some detail.  The examiner commented 
that "the [Veteran's] 'otosclerosis' and hearing loss [were] not 
at least as likely as not due to the one noted complaint of ear 
drainage during military service."  The examiner indicated that 
the Veteran's separation audiogram showed bilateral normal 
hearing and that he developed bilateral mixed hearing loss on an 
audiogram performed in "March 25, 2009".  It was noted that the 
Veteran denied trauma, infections, or dizziness in the past.  The 
examiner indicated that "the one episode of right ear drainage 
during military service [was] not supported by documentation and 
it [did] not explain the bilateral mixed hearing loss."  

The Board observes that the examiner pursuant to the April 2009 
VA ear diseases examination report indicated that the Veteran 
denied a history of ear infections.  The Board notes, however, 
that the Veteran has repeatedly claimed that he had ear 
infections during service.  Additionally, the Board observes that 
the VA examiner indicated that the Veteran developed bilateral 
mixed hearing loss on an audiogram performed in "March 25, 
2009".  The Board notes, however, that the Veteran has been 
diagnosed with bilateral hearing loss since at least June 1993, 
and that he was diagnosed with otosclerosis beginning in May 
2005.  Additionally, as noted above, the Veteran is competent to 
indicate that he had ear infections and hearing problems in 
service and hearing loss and ear infections since service.  See 
Davidson, supra.  Consequently, the Board finds that the opinions 
provided by the examiner pursuant to the April 2009 VA ear 
diseases examination report are somewhat less probative in this 
matter.  

Conversely, the Board observes that in a May 2006 statement, the 
VA surgeon who performed surgery on the Veteran's right ear in 
June 2005, indicated that "the findings at surgery with the 
missing stapes could have been secondary to recurrent ear 
infections.  If the [Veteran] had a history of ear infections 
while in the service, then it would be more likely as not that 
there would be a correlation with the present hearing loss."  
The Board observes that the Veteran has reported a history of ear 
infections during service as well as ear infections subsequent to 
service.  His service treatment records do indicate that he was 
treated for drainage and a boil in the right ear in March 1962.  
A fellow soldier who served with the Veteran also remembered that 
the Veteran complained of earaches in the early spring of 1962, 
and that he had to put cotton in his ears.  The Board notes that 
the May 2006 statement from the VA surgeon is reflective of the 
evidence of record and the Veteran's credible statements as to 
his history.  Therefore, the Board finds that VA surgeon's 
opinion is the most probative in this matter.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

Therefore, the Board observes that the most probative medical 
evidence relates at least some of the Veteran's bilateral hearing 
loss, and essentially his otosclerosis, to his period of service.  
Additionally, the Board observes that because the Veteran is 
competent to report in-service ear problems, ear problems and 
hearing problems in service, continuous ear and hearing loss 
symptomatology since service, and current symptoms that form the 
basis for diagnosis of disability, such evidence tends to relate 
the current bilateral hearing loss and otosclerosis to his period 
of service.  See Davidson, supra.  Moreover, the Board finds that 
his account is credible.  See also Jandreau v. Nicholson, 492 
F.3d 1372 (2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  Further, the Board notes 
that a May 2005 VA ears, nose, and throat consultation report 
related an impression of bilateral conductive loss with poorer 
hearing in the right ear, which was probably due to otosclerosis.  

After considering all the evidence and resolving any doubt in the 
Veteran's favor, the Board finds that the Veteran has bilateral 
hearing loss and otosclerosis that had their onset during his 
period service.  Bilateral hearing loss and otosclerosis were 
incurred in active service, warranting service connection.  The 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been 
considered in making this decision.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for otosclerosis is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


